SUPPLEMENT DATED APRIL 10, 2014 to PROSPECTUS DATED MAY 1, 2009 FOR FUTURITY III PROSPECTUS DATED MAY 1, 2008 FOR FUTURITY II PROSPECTUS DATED JULY 18, 2006 FOR FUTURITY FOCUS AND PROSPECTUSES DATED MAY 1, 2006 FOR FUTURITY FOCUS II, FUTURITY SELECT FOUR, FUTURITY ACCOLADE, FUTURITY SELECT FOUR PLUS, FUTURITY SELECT INCENTIVE, FUTURITY SELECT FREEDOM AND FUTURITY SELECT SEVEN ISSUED BY SUN LIFE ASSURANCE COMPANY OF CANADA (U.S.) SUN LIFE OF CANADA (U.S.) VARIABLE ACCOUNT F This supplement contains information regarding changes to investment options that are available under your Contract. Effective after the close of business on April 30, 2014, the names of the following investment options will change: Old Name New Name Templeton Foreign Securities Fund Templeton Foreign VIP Fund Templeton Growth Securities Fund Templeton Growth VIP Fund Please retain this supplement with your prospectus for future reference. Futurity US4/2014
